Citation Nr: 1028217	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of legal entitlement to Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The appellant claimed that he had World War II service in the 
Commonwealth Army of the Philippines (USAFFE).   

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2005 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) that declined to reopen the appellant's 
previously denied claim of entitlement to VA benefits.  In July 
2007, the appellant testified before the Board at a hearing that 
was held at the RO.  

In a October 2007 decision, the Board denied the appellant's 
claim.  He appealed that decision to the United States Court of 
Appeals for Veterans Claims.  During the pendency of his appeal, 
however, the appellant died.  The Court then issued a January 
2010 Memorandum Decision vacating the October 2007 Board decision 
and dismissing the appeal.


FINDINGS OF FACT

1.  In January 2010, the Board received confirmation that the 
appellant died in July 2009.  

2.  At the time of his death, the appellant had a pending 
application to reopen a claim of legal entitlement to Department 
of Veterans Affairs (VA) benefits. 


CONCLUSION OF LAW

The pending appeal is dismissed due to the death of the claimant.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the appellant died in July 2009.  At the time of his 
death, he had a pending application to reopen a claim of legal 
entitlement to Department of Veterans Affairs (VA) benefits.  
However, as a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. 
Brown, 7 Vet. App. 42 (1994).

As the appellant's claim has been rendered moot by his death, it 
is dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 
C.F.R. § 20.1302 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such a request must be filed not later than one year after the 
date of the appellant's death.  Veterans' Benefits Improvement 
Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 
(2009) (creating new 38 U.S.C. § 5121A, substitution in case of 
death of a claimant who dies on or after October 10, 2008).  As 
provided for in the new provision, a person eligible for 
substitution includes a living person who would be eligible to 
receive accrued benefits due to the claimant under 38 U.S.C.A. § 
5121(a).  In the future, VA will issue regulations governing the 
rules and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking substitution in 
an appeal that has been dismissed by the Board due to the death 
of the claimant should file a request for substitution with the 
RO from which the claim originated. 


ORDER

The appeal is dismissed due to the appellant's death.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


